Proceeding pursuant to article 78 of the CPLR to review respondent’s determination dated March 3, 1972, which, after a hearing, suspended petitioner’s driver’s license for 60 days. Determination modified, on the law, by reducing the period of suspension to five days. As so modified, determination confirmed, without costs. *979In our opinion, the penalty imposed was excessive and an abuse of discretion to the extent indicated herein. Rabin, P. J., Hopkins, Martuscello, Latham and Christ, JJ., concur.